IN THE SUPREME COURT OF THE STATE OF NEVADA
                 ALLEN ALSABAGH,                                       No. 65373
                 Appellant,
                 vs.
                 TAKEDA CHEMICAL INDUSTRIES,
                 LTD.; TAKEDA PHARMACEUTICALS
                 AMERICA, INC., A FOREIGN
                 CORPORATION; TAKEDA                                        FILED
                 PHARMACEUTICALS NORTH                                      JAN 08 2016
                 AMERICA, INC., A FOREIGN
                 CORPORATION;
                 AND TAKEDA PHARMACEUTICALS
                 COMPANY LIMITED, A FOREIGN
                 CORPORATION,
                 Respondents.

                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and. attorney fees. NRAP 4204.
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            13y: _alit_ VIAWAIAA__
                 cc:   Hon. Susan Johnson, District Judge
                       The Miller Firm, LLC
                       Hamilton Law
                       Snell & Wilmer, LLP/Las Vegas
                       Fulbright & Jaworski, LLP/Dallas
                       Sidley Austin LLP/Washington, DC
                       Campbell Trial Lawyers
                       Gordon & Rees LLPIAusti ii
                       Gordon & Rees, Lit
 SUPREME COURT         Eighth District Court Clerk
            OF
      NEVADA



CLERK'S ORDER

 (0)-1947    e
                                                                             Pkto   - Darn